INDIVIDUALLY; THELMA MAY,
                    INDIVIDUALLY; ROBERT MENDEZ AND
                    JIU HUANG, INDIVIDUALLY; STEVEN
                    W. AND KELLY C. MILLER,
                    INDIVIDUALLY; LARRY AND YVONNE
                    SEDBERRY, INDIVIDUALLY; SONDRA S.
                    HUMPHRIES, INDIVIDUALLY; PATRICK
                    AND JEANIE BOKELMAN,
                    INDIVIDUALLY; MATTHEW EDWARDS-
                    DILLARD, INDIVIDUALLY; SUZIE AND
                    MELISSA PETERSON, INDIVIDUALLY;
                    CHARLES BRIGGS, INDIVIDUALLY;
                     CHIU HUI, INDIVIDUALLY; KEITH AND
                    KATHLEEN VENTERS, INDIVIDUALLY;
                    STEVE C. SACK, INDIVIDUALLY; ZANE
                    K. AND HEATHER WALKER,
                    INDIVIDUALLY; AARON AND VALERIE
                     FAIGIN, INDIVIDUALLY; JESUS BELLO,
                     INDIVIDUALLY; JANICE C. FLAHERTY,
                    INDIVIDUALLY; JASON AND ASHLEY N.
                    TATOMER, INDIVIDUALLY; DAVID M.
                    AND CAROL L. ASH, INDIVIDUALLY;
                     BRENDA HARRIS CARLSON,
                     INDIVIDUALLY; LYNN L. AND JULIE R.
                     DRAKE, INDIVIDUALLY; JANIS K.
                     GERHARD, INDIVIDUALLY; MARK D.
                     JACOBS AND AIMEE K, JACOBS,
                     INDIVIDUALLY; BRUCE JACOBSON,
                     INDIVIDUALLY; RAMONA JOHNSON,
                     INDIVIDUALLY; JOHN AND DENISE
                     LAMEBULL, INDIVIDUALLY; MICKEY L.
                     AND BRENDA MCNEIL, INDIVIDUALLY;
                     MICHALI K. AND ROBERTA D. RAMBAS,
                     INDIVIDUALLY; SANDRA RAMBAS,
                     INDIVIDUALLY; DAWN RAMBAS,
                     INDIVIDUALLY; DAVID L. AND MARY
                     ANN RUDY, INDIVIDUALLY; ALISA C.
                      SANDOVAL, INDIVIDUALLY; RICHARD
                     AND CRISTINA SANTOS,
                     INDIVIDUALLY; JASON D. AND
                     DANIELLE L. SHIPP, INDIVIDUALLY;
SUPREME COURT
        OF
     NEVADA
                                                 2
(0) 1947A    4P49
             9
                  JEREMY A. WOODS, INDIVIDUALLY;
                  SUZANNE L. ZIMMERLI,
                  INDIVIDUALLY; ROBERT K. AND
                  KAREN E. EVANS, INDIVIDUALLY;
                  JUAN A. AND BLANCA GONZALEZ,
                  INDIVIDUALLY; MICHELLE L.
                  MORELLI, INDIVIDUALLY; PEGGY
                  ROLIE, INDIVIDUALLY; JESSICA
                  ALLEN, INDIVIDUALLY; CARLOS
                  GIRON, INDIVIDUALLY; JUAN C.
                  CHAVEZ A. AND ESTHELA ROSALES,
                  INDIVIDUALLY; WYLIE S.
                  MANDEVILLE, INDIVIDUALLY; LEE
                  AND GLORIA ANDREWS,
                  INDIVIDUALLY; JERROD BOATRIGHT,
                  INDIVIDUALLY; DARREL D. DILLARD
                  AND EDWARDS-DILLARD,
                  INDIVIDUALLY; SHERRY MENDEZ,
                  INDIVIDUALLY; VICTOR AND JESSICA
                  GUDINO, INDIVIDUALLY; CRAIG AND
                  KATHLEEN BARNES, INDIVIDUALLY;
                  PEDRO A. AND JOSEPHINE CAMARGO,
                  INDIVIDUALLY; BRAD AND TIFFANY
                  ELLISON, INDIVIDUALLY;
                  MARTIMIANO RENE LOYOLA AND
                  MARIA G. GOMEZ LOYOLA,
                  INDIVIDUALLY; SHERIJEAN NEHRING,
                  INDIVIDUALLY; JOHN N. TAYLOR,
                  INDIVIDUALLY; MIGUEL AYALA,
                  INDIVIDUALLY; SHERRIE BETTS,
                  INDIVIDUALLY; CHARLES W. AND
                  MARAGARET A. ELLIOTT,
                  INDIVIDUALLY; INEZ ERCK,
                  INDIVIDUALLY; GEORGE H. AND LEWIS
                  A. GREEN, INDIVIDUALLY; SCOTT HILL,
                  INDIVIDUALLY; THAI HOANG AND LA
                  NGUYEN, INDIVIDUALLY; ROGER M.
                  LINO, INDIVIDUALLY; JOSEPH M. AND
                   SHAUN M. VOJTEK, INDIVIDUALLY;
                  MICHELLE HAMMOND, INDIVIDUALLY;
                  KEVIN SAMPLE, INDIVIDUALLY; JOSE
SUPREME COURT
        OF
     NEVADA
                                               3
(0) 1947A    es
                LEONARDO CASTANO V. AND MARIA
                STELLA DUQUE, INDIVIDUALLY;
                SANDRA D. DAWSON, INDIVIDUALLY;
                TIMOTHY J. AND SAPRINA S. FLOWERS,
                INDIVIDUALLY; JOEY AND AARON
                JOHNSON, INDIVIDUALLY; HECTOR
                MENDOZA, INDIVIDUALLY; DENNISE
                D. KAWANIOTO, INDIVIDUALLY; J.
                ABINANTI, INDIVIDUALLY; HEATHER J.
                ADAMI, INDIVIDUALLY; TIMOTHY
                ANDERSON, INDIVIDUALLY; JOSEPH
                BRAVO, INDIVIDUALLY; JESSE H.
                CARTER, INDIVIDUALLY; GARY K. AND
                CINDY CLENDEN, INDIVIDUALLY;
                BRAD AND CYNDI COURTRIGHT,
                INDIVIDUALLY; DENNIS C. AND
                DEBORAH DAVIS, INDIVIDUALLY;
                CODY R. EDWARDS, INDIVIDUALLY;
                MIKE FOSTER, INDIVIDUALLY;
                KERRIGAN AND KATRINA GLYNN,
                INDIVIDUALLY; DOWELL L. AND JOYCE
                S. QUINN, INDIVIDUALLY; DON R. AND
                BONNIE R. HUNDLEY, INDIVIDUALLY;
                BRIAN AND MONICA HURLEY,
                INDIVIDUALLY; TROY HUTCHINS,
                 INDIVIDUALLY; ARTHUR KETCHAM,
                 INDIVIDUALLY; ANGELA D. KLINGLER,
                 INDIVIDUALLY; STEVEN I. AND JANET
                J. LAMPERT, INDIVIDUALLY; ALBERT
                 AND JULIE ANN LEIMBACH,
                 INDIVIDUALLY; ROGER E. AND ANN M.
                 LEIMBACH, INDIVIDUALLY; JASON
                 LEWIS, INDIVIDUALLY; SHANE R.
                 MARLOW, INDIVIDUALLY; WILLIAM G.
                 MARRACINO, JR. AND KRISTEN D.
                 OUGH, INDIVIDUALLY; RONALD
                 MAUSER AND ELIZABETH HESS,
                 INDIVIDUALLY; DAVID G. AND C.
                 CYNTHIA MEYERS, INDIVIDUALLY;
                 SANDRA MOTA, INDIVIDUALLY; DAVID
                 R. PERRY AND KATHY PERRY,
SUPREME COURT
        OF
     NEVADA
                                            4
0) I Y47A
                  TRUSTEES OF THE DAVID AND KATHY
                  PERRY 2005 TRUST INDIVIDUALLY;
                  TOM PETRALIA, INDIVIDUALLY;
                  RANDAL AND DIANE SMITH,
                  INDIVIDUALLY; TROY AND FELICIA
                  RASMUSSEN, INDIVIDUALLY; SAMUEL
                  AND ERMA REID, INDIVIDUALLY;
                  TIMOTHY AND PEGGY RHYME,
                  INDIVIDUALLY; JOSEPH S. RICE,
                  INDIVIDUALLY; MICHAEL P. AND
                  DEBRA M.G. RIOS, INDIVIDUALLY;
                  BRADLEY L. AND SYLVIA V. ROBSON,
                  INDIVIDUALLY; MICHAEL J. AND
                  DAWN M. SALISBURY, INDIVIDUALLY;
                  ANDRE SAMIR, INDIVIDUALLY;
                  ALYSON M. AND JIMMY D. SCHULTZ,
                  INDIVIDUALLY; RICHARD N. AND JUDY
                  L. SCOTT, INDIVIDUALLY; BRUCE AND
                  TAMERA SOPER, INDIVIDUALLY;
                  ANTHONY AND MICHELE TURNER,
                  INDIVIDUALLY; BALDOMERO AND
                  EVANGELINA VARGAS, INDIVIDUALLY;
                   ZACHARY AND CAYLIN BANKSTON,
                   INDIVIDUALLY; JOHN B. AND
                   CANDACE C. PORTER, INDIVIDUALLY;
                   CECIL M. AND JEAN 0. WRIGHT,
                   INDIVIDUALLY; JOHN AND VIRGINIA
                   GUZMAN, INDIVIDUALLY; JACK M.
                   TURRENTINE, INDIVIDUALLY; STEVE
                   AND CARLY CORELLA, INDIVIDUALLY;
                   JACKIE AND DEBORAH HAYES,
                   INDIVIDUALLY; ROSALIO AND OTILIA
                   H. JIMENEZ, INDIVIDUALLY; ROSS AND
                   DEBBIE ERDODY, INDIVIDUALLY;
                   TODD NESLER, INDIVIDUALLY;
                   ROBERT H. CULLINS, JR.,
                   INDIVIDUALLY; WILLIAM M. DOYLE,
                   JR., INDIVIDUALLY; GREGORY S. AND
                   WENDY JACKSON, INDIVIDUALLY; KEN
                   AND MARY O'DONNELL,
                   INDIVIDUALLY; TSUYAKO HURTADO,
SUPREME COURT
      OF
    NEVADA
                                               5
(M I947A amgW99
                 INDIVIDUALLY; JOHN J. FEROAH, SR.,
                 INDIVIDUALLY; MICKEY R. DOYLE,
                 INDIVIDUALLY; KENT AND YVONNE
                 STAVE, INDIVIDUALLY; RAFAEL A.
                 AND NORMA HERNANDEZ,
                 INDIVIDUALLY; STEVEN L. AND
                 VIRGINIA E. O'HAVER, INDIVIDUALLY;
                 RICHARD G. AND CAROL JACKSON,
                 INDIVIDUALLY; RICHARD G. AND LISA
                 K. ANDERSON, INDIVIDUALLY; ERIC R.
                 AND CHERIE A. SCHNEIDER,
                 INDIVIDUALLY; RICHARD E. GOMEZ
                 AND KAREN L. PEPPER,
                 INDIVIDUALLY,
                 Petitioners,
                 vs.
                 THE SECOND JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA, IN
                 AND FOR THE COUNTY OF WASHOE;
                 AND THE HONORABLE SCOTT N.
                 FREEMAN, DISTRICT JUDGE,
                 Respondents,
                 and
                 ADVANCED COUNTERTOP DESIGN,
                 INC.; CAPITAL DRYWALL; CAVALLERO
                 HEATING & AIR CONDITIONING, INC.;
                 DIAMOND CONCRETE, INC.; ERICKSON
                  CARPENTRY CONTRACTING, INC.;
                  ESSLIN CONSTRUCTION D/B/A
                  RELIABLE FRAMING, INC.; GRANITE
                 WORLD, LTD.; J.P. CONSTRUCTION
                  COMPANY, LLC F/D/B/A J.P.
                  CONSTRUCTION CO., LLC; LOVETT
                 LANDSCAPING; PADILLA
                  CONSTRUCTION; R.C. ELECTRIC, LLC;
                  TOPAZ CONSTRUCTION, INC.; TRI-
                 MOUNTAIN GRADING & EXCAVATING;
                 AND VALLEY CONCRETE CO., INC.,
                  Real Parties in Interest.


SUPREME COURT
        OF
     NEVADA
                                             6
(0) 1947A    e
                       ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                            This original petition for a writ of mandamus challenges a
                district court order that sustained objections to a special master's
                recommendation to amend a case management order.
                            A writ of mandamus is available to compel the performance of
                an act that the law requires as a duty resulting from an office, trust, or
                station, or to control an arbitrary or capricious exercise of discretion.    See
                NRS 34.160; Int'l Game Tech., Inc. v. Second Judicial Dist. Court, 124
                Nev. 193, 197, 179 P.3d 556, 558 (2008). Mandamus is an extraordinary
                remedy, and whether a petition will be considered is entirely within this
                court's discretion. Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677,
                679, 818 P.2d 849, 851, 853 (1991). Petitioners, moreover, bear the burden
                of demonstrating that extraordinary relief is warranted.       Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                            Having reviewed the petition and appendix, we are not
                persuaded that our extraordinary intervention is warranted in this matter
                which, from what appears, remains subject to further development in the
                docket rendering petitioners' reliance on        Young v. Johnny Ribeiro
                Building, Inc., 106 Nev. 88, 787 P.2d 777 (1990), unavailing. Accordingly,
                we
                            ORDER the petition DENIED.



                                                                      C.J.




                     geku tin)             ,   J.                                       J.
                Pickering


SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A
                cc: Hon. Scott N. Freeman, District Judge
                     Shinnick, Ryan & Ransavage P.C./Las Vegas
                     Shinnick, Ryan & Ransavage P.C./Reno
                     Erickson Thorpe & Swainston, Ltd.
                     Cisneros & Marias
                     Law Offices of Eric Leitner
                     Bauman Loewe Witt & Maxwell, PLLC
                     Laxalt & Nomura, Ltd./Reno
                     Ken R. Bick
                     Archer Norris
                     Fahrendorf, Viloria, Oliphant & Oster, LLP
                     Lemons, Grundy & Eisenberg
                     Bruce R. Mundy
                     Brown, Bonn & Friedman, LLP
                     Prince & Keating, LLP
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  8
(0) I947A